Citation Nr: 9902843	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-17 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether the overpayment of disability compensation 
benefits was properly created.

2.  Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

MILO H. HAWLEY


INTRODUCTION

The veteran had active service from October 1942 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1992 and February 1994 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO), that denied waiver of recovery of an overpayment 
of disability compensation benefits in the calculated amount 
of $10,551.13, and held that the overpayment of disability 
compensation benefits had been properly created, 
respectively.

The appeal was remanded by the Board in May 1996.


REMAND

As noted in the previous remand the issues of whether the 
overpayment was properly created and whether the recovery of 
the overpayment should be waived are inextricably 
intertwined.  Smith v. Derwinski, 1 Vet. App. 267, 275, 278 
(1991); Schaper v. Derwinski, 1 Vet. App. 430, 436-37 (1991).

On VA Form 9, submitted by the appellant in January 1998 to 
perfect his appeal with respect to the issue of whether the 
overpayment was properly created, it was indicated that the 
appellant desired a hearing before the Board at the RO.  His 
representative has indicated that the requested hearing 
should be scheduled.

In light of the above, the case is REMANDED to the RO for the 
following:  

The RO should schedule the veteran for a 
hearing before the Board at the RO.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
